Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in an email message by Matthew A. Stanford on April 19, 2022. The application has been amended as follows:


1.	  An information processing apparatus comprising a controller that includes at least one processor, the controller being configured to:
		acquire a level of crowdedness of an intended store from a terminal device located in the intended store, the intended store being a store as a destination of an automatically operated vehicle in which a user is riding;
		in response to the acquired level of crowdedness of the intended store being greater than a given threshold, and prior to the automatically operated vehicle arriving at the destination of the store, acquire a level of crowdedness of a plurality of other stores belonging to a same business group, and extract a store with a lower level of crowdedness than the intended store as a given recommended store from among the plurality of other stores belonging to the same business group as the intended store;
		generate a notification indicating the given recommended store and a location of the given recommended store, the notification including a suggestion advertisement suggesting changing the destination of the automatically operated vehicle from the intended store to the given recommended store; 
		transmit instructions including the generated notification to display the suggestion advertisement on a display of a mobile terminal of the user riding in the automatically operated vehicle prior to the automatically operated vehicle arriving at the destination of the store, the mobile terminal being a terminal located in the automatically operated vehicle; and
		in response to receiving acceptance of the given recommended store in the notification, generate and transmit, to the mobile terminal, instructions including information for changing the destination of the automatically operated vehicle from the intended store to the given recommended store, whereby the destination of the automatically operated vehicle is changed from the intended store to the location of the given recommended store.

	2.	  The information processing apparatus according to claim 1, wherein when a plurality of eligible stores of the plurality of other stores have a lower level of crowdedness than the intended store belonging to the same business group as the intended store, the controller extracts a store of the plurality of eligible stores with a lowest level of crowdedness among the plurality of stores as the given recommended store.

	3.	  The information processing apparatus according to claim 1, wherein when a plurality of eligible stores of the plurality of other stores have a lower level of crowdedness than the intended store among the plurality of other stores belonging to the same business group as the intended store, the controller extracts a store at a shortest distance from the intended store among the plurality of eligible stores as the given recommended store.

	4.	  The information processing apparatus according to claim 1, wherein the suggestion advertisement contains information about an incentive that is offered to the user when the user riding in the vehicle enters the given recommended store.

	5.	  The information processing apparatus according to claim 2, wherein the suggestion advertisement contains information about an incentive that is offered to the user when the user riding in the vehicle enters the given recommended store.

	6.	  The information processing apparatus according to claim 3, wherein the suggestion advertisement contains information about an incentive that is offered to the user when the user riding in the vehicle enters the given recommended store.

	7.	  The information processing apparatus according to claim 4, wherein the suggestion advertisement contains information indicating the level of crowdedness of the given recommended store.

	8.	  The information processing apparatus according to claim 5, wherein the suggestion advertisement contains information indicating the level of crowdedness of the given recommended store.

	9.	  The information processing apparatus according to claim 6, wherein the suggestion advertisement contains information indicating the level of crowdedness of the given recommended store.

	10.	  An information processing method causing a computer to execute steps of:
		acquiring a level of crowdedness of an intended store from a terminal device located in the intended store, the intended store being a store as a destination of an automatically operated vehicle in which a user is riding;
		in response to the acquired level of crowdedness of the intended store being greater than a given threshold, and prior to the automatically operated vehicle arriving at the destination of the store, acquiring a level of crowdedness of a plurality of other stores belonging to a same business group, and extracting a store with a lower level of crowdedness than the intended store as a given recommended store from among the plurality of other stores belonging to a same business group as the intended store;
		generating a notification indicating the given recommended store and a location of the given recommended store, the notification including a suggestion advertisement suggesting changing the destination of the automatically operated vehicle from the intended store to the given recommended store; 
		transmitting instructions including the generated notification to display the suggestion advertisement on a display of a mobile terminal of the user riding in the automatically operated vehicle prior to the automatically operated vehicle arriving at the destination of the store, the mobile terminal being a terminal located in the  automatically operated vehicle; and
		in response to receiving acceptance of the given recommended store in the notification, generating and transmitting, to the mobile terminal, instructions including information for changing the destination of the automatically operated vehicle from the intended store to the given recommended store, whereby the destination of the automatically operated vehicle is changed from the intended store to the location of the given recommended store.

	11.	  A non-transitory computer readable storage medium storing an information processing program for causing a computer to execute steps of:
		acquiring a level of crowdedness of an intended store from a terminal device located in the intended store, the intended store being a store as a destination of an automatically operated vehicle in which a user is riding;
		 in response to the acquired level of crowdedness of the intended store being greater than a given threshold, and prior to the automatically operated vehicle arriving at the destination of the store, acquiring a level of crowdedness of a plurality of other stores belonging to a same business group, and extracting a store with a lower level of crowdedness than the intended store as a given recommended store from among the plurality of other stores belonging to the same business group as the intended store;
		generating a notification indicating the given recommended store and a location of the given recommended store, the notification including a suggestion advertisement suggesting changing the destination of the automatically operated vehicle from the intended store to the given recommended store; 
		transmitting instructions including the generated notification to display the suggestion advertisement on a display of a mobile terminal of the user riding in the automatically operated vehicle prior to the automatically operated vehicle arriving at the destination of the store, the mobile terminal being a terminal located in the automatically operated vehicle; and
		in response to receiving acceptance of the given recommended store in the notification, generating and transmitting, to the mobile terminal, instructions including information for changing the destination of the automatically operated vehicle from the intended store to the given recommended store, whereby the destination of the automatically operated vehicle is changed from the intended store to the location of the given recommended store.
 


Reasons for Allowance

Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1-11 are eligible under 35 USC 101.  The following combination of claimed elements of the independent claims that are included in the latest claim language integrates the recited judicial exception (i.e. commercial interaction, including advertising activities/behaviors, business relations and sales activities) into a practical application: generate a notification indicating the given recommended store and a location of the given recommended store, the notification including a suggestion advertisement suggesting changing the destination of the automatically operated vehicle from the intended store to the given recommended store; transmit instructions including the generated notification to display the suggestion advertisement on a display of a mobile terminal of the user riding in the automatically operated vehicle prior to the automatically operated vehicle arriving at the destination of the store, the mobile terminal being a terminal located in the automatically operated vehicle; and in response to receiving acceptance of the given recommended store in the notification, generate and transmit, to the mobile terminal, instructions including information for changing the destination of the automatically operated vehicle from the intended store to the given recommended store, whereby the destination of the automatically operated vehicle is changed from the intended store to the location of the given recommended store.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible.


Hong (20190005544) teaches providing recommended paths from a departure place to a destination place, via a mobile terminal , to a user in a driver-operated vehicle, or a self-driving vehicle;  however, it lacks the combination of claimed elements as claimed by the independent claims.



Ricci (20140309927) teaches a navigation system that can route users to preferred locations based on user profile data, and past experience with the present driver and other drivers. It describes generating a best route to two or more destinations within a specific timeframe; however, it lacks the combination of claimed elements as claimed by the independent claims.

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


5/4/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622